WEIS, Circuit Judge,
concurring and dissenting.
As the majority opinion indicates, this appeal revisits much of what we decided in an earlier Criden opinion. The panel was unanimous on the proposition that, when deciding the issue of accessibility, legitimate privacy interests of third parties were to be respected. The majority, however, balanced those interests against the “strong public interest favoring access,” employing a “serious harm to third parties” standard as the test. I did not accept the “strong” presumption stance of the majority, and instead suggested that a presumption of access should be only one factor to be considered in deciding whether to permit copying of court exhibits. That proposition apparently has been accepted by the Court of Appeals for the Fifth Circuit in Belo Broadcasting Corp. v. Clark, 654 F.2d 423, 432-33 (5th Cir. 1981).
Even under the majority’s “strong” presumption test, I cannot agree with the decision to allow most of the derogatory references to third parties to be copied for the purpose of broadcasting. It bears repeating that the right to copy court exhibits, here the videotapes, is not a constitutional one. It is also worth noting that the information adduced in open court has been available for publication. What is thus at stake is the incremental effect of televising offensive comments about people who are totally unconnected with the criminal activity underlying the ABSCAM cases.
The objectionable remarks occurred during videotaped conversations of Criden, Jannotti, and Schwartz with F.B.I. agents who were masquerading as representatives of an Arab shiek. Interspersed throughout the sessions was the braggadocio of the trio about their alleged acquaintanceship with, and ability to influence, various individuals in the legal and political world. They also belittled the abilities, character and appearance of various persons, and spoke in crude terms about various business entities in Philadelphia. Most of the commentary would offend persons of ordinary sensibilities and, in some instances, might be considered libelous. However, some statements about third parties were innocuous and harmless.
It is conceded that the decision to permit copying is a matter of discretion for the trial judge, guided by general considerations outlined in our earlier opinion. I agree with the majority that the decision of the trial court to delete all references to third parties was broader than necessary. Those comments which were inoffensive need not be banned from copying. However, I share the trial judge’s deep concern with the privacy interests at stake here. When the remarks hold third parties up to *923ridicule, put their integrity and intelligence into question, and are generally demeaning, the presumption in favor of copying disappears. A court should neither assist nor condone large scale republication of malicious gossip.
The derogatory comments are largely, if not completely, irrelevant to the ease. Although I would not make relevancy the test, its absence is an additional factor that counsels against access for broadcasting. As every trial lawyer knows, irrelevant evidence is often introduced in a trial because it does not adversely affect the parties to the proceeding. That the testimony contains scurrilous comments about a non-litigant may not concern the parties. The judge may not sua sponte question the offending remarks at the time they are uttered because of uncertainty about whether they may be tied in at a later stage of the trial. The victim of the slur is not represented and has no one in court to protect his reputation or even contest the veracity of the statements. But just as with relevancy, if the comments were truthful, it does not follow that copying for broadcasting is justifiable. Absent even minimal testing for truth, widespread dissemination is even more reprehensible.
It is unfortunate that such references sometimes appear in the printed media. It is far worse, however, when that testimony is broadcast over a television station for all to see and hear. The differences between the various news media cannot be overlooked.
A reporter for the printed media must distill the information he has received when composing a news article. He may omit repetition of the scurrilous remarks, chapter and verse. Inclusion requires positive action on the part of the writer. The reader too, is able to be more discriminating in choosing what he reads, and can more easily avoid offending material. But with a videotape recording, a broadcaster must affirmatively act to edit the material so as to delete the offensive comments. The course of least resistance is to play portions of the tape without interruption. Moreover, the viewer may not as readily block out that which he might otherwise choose not to hear. Consequently, there is an increased likelihood that derogatory comments will be repeated in a television broadcast, and have a greater impact, than in the printed media.
The majority believes that no portions of the tape should be excised unless broadcasting would “inflict unnecessary and intensified pain on third parties.” “Mere embarrassment” is said to be insufficient. I find that test much too permissive. In my view, unnecessary and unjustified embarrassment is enough reason to spare the uninvolved third parties the unwelcome and undeserved notoriety of a television broadcast. As the court said in In re Application of KSTP Television, 504 F.Supp. 360, 362 (D.C.Minn.1980), “[tjhere must then come some point where the public’s right to information must bow to the dignity of the individual person.”
The Supreme Court in Nixon v. Warner Communications, Inc., 435 U.S. 589, 598, 98 S.Ct. 1306, 1312, 55 L.Ed.2d 570 (1978), recognized the supervisory power of the courts to prevent access to judicial records for improper purposes. Thus, the right to access must be limited to insure that records are not used to promote private spite or public scandal. Id. Since such materials are subject to deletion when they pertain to parties, a fortiori, a less stringent standard should be applicable when the matter refers to persons not involved in the litigation. The necessity for such a distinction is demonstrated by the plight of the innocent third parties in this appeal. No one has appeared on their behalf — the United States Attorney’s Office has disclaimed any interest in the appeal, the defendants evinced no concern, and, as a result, the broadcast networks have presented their case ex parte.
The standard imposed by the majority also introduces an additional element of subjectivity. Whether a concededly derogatory remark would inflict “intensified pain” upon a particular third party depends upon the temperament of the individual. One might question why non-involved parties *924should be required to suffer any pain. A rule that uniformly expunges derogatory material eliminates the necessity of making such judgments. By releasing all the offensive remarks, the court gives them a currency far beyond what they merit and concomitantly adds to the indignity suffered by the victims. The court should not be a party to such violations of individual privacy.
When the issue is viewed in the proper perspective, it warrants the conclusion that even a “strong” presumption in favor of access is overcome in the circumstances presented here. As noted earlier, the information is generally available, has no relevancy to the matters involved in the case, and pertains to unrepresented nonlitigants. The references are maligning and demeaning utterances, whose only value is that of sensationalism. In my view, these factors defeat the common law presumption allowing access to copy for broadcast purposes. I would therefore delete all references to third parties which could cause unnecessary embarrassment.1

. The majority has directed that the tapes be redacted by deleting the portions of the conversations on the following pages of the transcript:
a. Page 223, line 24 to page 224, line 10;
b. Page 237, line 12 to page 238, line 4;
c. Page 250, line 20 to page 252, line 5;
d. Page 253, line 1 to page 253, line 17; I would also delete:
a. Page 11, lines 9 and 10;
b. Page 66, lines 2 and 3, 11 and 12 and 23;
c. Page 67, lines 1-17;
d. Page 127, lines 3-8;
e. Page 178, line 8 to page 179, line 8;
f. Page 184, line 16 to page 189, line 11;
g. Page 217, lines 1-3;
h. Page 235, line 21 to page 238, line 4;
i. Page 240, line 1 to line 8;
j. Page 248, line 5 to page 254, line 24;
k. Page 282, line 4 to page 283, line 8;
l. Page 313, line 15 to page 314, line 20.